Citation Nr: 1449122	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for cervical strain. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing transcript has been associated with the record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  In this regard, the Board observes that, at his March 2013 Board hearing, the Veteran alleged that he was rendered unemployable as a result of his cervical spine disability.  Therefore, the Board finds that the evidence raises a claim for TDIU in connection with the Veteran's increased rating claims and, as such, it has been included on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records from the Philadelphia and Coatesville, Pennsylvania, VA Medical Centers (VAMCs) dated from January 2012 to November 2012, and May 2012 to January 2013, respectively, which were considered in the January 2013 supplemental statement of the case, and a copy of the March 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, in his July 2012 substantive appeal, the Veteran claimed that a May 2012 treatment record from the Coatesville VAMC showed "pathology of skeletal damage with increase in severity and [symptomatology]."  Moreover, during the March 2013 hearing, the Veteran's representative argued that in May 2012, the Veteran had a "C and P evaluation at Coatesville VAMC" and that the examiner found pathology of skeletal damage with increased symptomatology.  Also, a handwritten note on the July 2011 rating decision refers to a future exam for May 2012.  Despite the referrals to a May 2012 examination, however, the record does not include a copy of a May 2012 examination or treatment record documenting such complaints.  Moreover, as the Veteran receives treatment from the Philadelphia and Coatesville VAMCs on a regular basis, updated records from such facilities should be obtained on remand.  

The Board further finds that a remand is necessary in order to obtain a contemporaneous VA examination so as to determine the nature and severity of the Veteran's cervical spine disability.  In this regard, the record reflects that he was most recently afforded a VA examination in July 2011 (although, as discussed in the preceding paragraph, there may be an outstanding May 2012 examination).  However, such findings do not fully address the relevant rating criteria as it does not adequately address whether the Veteran has any associated objective neurologic abnormalities associated with his cervical spine disability as required by Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  In this regard, a January 2009 outpatient note from the Philadelphia VAMC noted that the Veteran had generative cervical disease with osteophyte formation C4/5 with radiculopathy/ neuropathy.  Moreover, during the July 2011 VA examination, the examiner noted that the Veteran's cervical spine resulted in abnormal sensory and motor examinations as he had decreased sensation to vibration and pinprick in the C5-C6 area bilaterally and decreased finger and thumb strength bilaterally as well as visual appearance of atrophy in the upper trapezius musculature.  Also, at his March 2013 Board hearing, the Veteran testified to experiencing numbness, tingling, and a burning sensation radiating from his neck to his fingers.  Therefore, a new examination is necessary to take into account any neurological impairment associated with the Veteran's cervical spine disability, and the AOJ should specifically consider whether separate ratings for any neurological impairment, to include cervical radiculopathy of the bilateral upper extremities, is warranted.    

Finally, as noted in the Introduction, the issue of entitlement to TDIU has been raised in this case.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the issue of entitlement of a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and obtaining an opinion in connection with the aforementioned examination regarding the functional impact his cervical spine disability, which is his only service-connected disability, has on his employability.  See 38 C.F.R. §§ 4.10, 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Obtain the May 2012 VA treatment record or examination report from the Coatesville VAMC referenced by the Veteran and his representative that showed "pathology of skeletal damage with increased symptomatology" as well as all VA treatment records pertaining to the Veteran's cervical spine from Philadelphia and Coatesville VAMC dated from November 2012 to present and January 2013 to present, respectively.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his cervical spine disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's cervical spine disability.  He or she should state whether there is any evidence of favorable or unfavorable ankylosis of the cervical spine, and determine the active range of motion of the Veteran's cervical spine in degrees, noting by comparison the normal range of motion of the cervical spine.  If pain on motion of the cervical spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability.  An opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.

The examiner should also identify any neurological manifestations of the Veteran's cervical spine disability, to include all nerve(s) involved and degree of impairment to include all symptoms and manifestations, i.e., whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis of the affected nerve.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate, or severe.

If the examiner finds that the Veteran's cervical spine disability does not result in neurological impairment, he or she should reconcile such determination with the remainder of the evidence of record suggesting such impairment, as detailed above.

The examiner should further identify the functional impairment and limitations associated with the Veteran's cervical spine disability in regard to his daily life and employment.

The examiner should provide a complete rationale for any opinion provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In adjudicating the Veteran's claim for an increased rating for his cervical spine disability, the AOJ should specifically consider whether he is entitled to a separate rating for any neurological impairment.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



